            Case 2:19-cv-02153-APG-VCF Document 34 Filed 02/18/21 Page 1 of 4


 1   AARON D. FORD
      Attorney General
 2   Jaimie Stilz (Bar No. 13772)
      Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101-1068
 5   (702) 486-3130 (phone)
     (702) 486-2377 (fax)
 6   JStilz@ag.nv.gov
     Attorneys for Respondents
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                             DISTRICT OF NEVADA
10    DANIEL ROBBINS,                                     Case No. 2:19-cv-02153-APG-VCF
11
                              Petitioner,
                                                          MOTION FOR ENLARGEMENT OF TIME
12                                                        TO FILE RESPONSE TO FIRST AMENDED
      vs.                                                    PETITION FOR WRIT OF HABEAS
13                                                                 CORPUS (ECF NO. 20)
      JERRY HOWELL, et al.,
14                                                                        (SIXTH REQUEST)
                              Respondent(s).
15

16          Respondents move this Court for an enlargement of time of 5 days from the current due date of
17   February 17, 2021, up to and including February 22, 2021, in which to file their Response to the First
18   Amended Petition for Writ of Habeas Corpus (ECF No. 20). This Motion is made pursuant to Fed. R.Civ.
19   P. 6(b) and Rule 6-1 of the Local Rules of Practice and is based upon the attached declaration of counsel.
20          This is the sixth enlargement of time sought by Respondents, and the request is brought in good
21   faith and not for the purpose of delay.
22          DATED: February 17, 2021.
23                                                        Submitted by:
24                                                        AARON D. FORD
                                                          Attorney General
25
                                                          By:      /s/ Jaimie Stilz
26                                                              Jaimie Stilz (Bar. No. 13772)
                                                                Deputy Attorney General
27

28



                                                    Page 1 of 4
           Case 2:19-cv-02153-APG-VCF Document 34 Filed 02/18/21 Page 2 of 4


 1                                   DECLARATION OF JAIMIE STILZ

 2   STATE OF NEVADA )
                      ) ss:
 3   COUNTY OF CLARK )
 4          I, JAIMIE STILZ, being first duly sworn under oath, depose and state as follows:

 5          1.      I am an attorney licensed to practice law in all courts within the State of Nevada, and am

 6   employed as a Deputy Attorney General in the Office of the Nevada Attorney General. I am assigned to

 7   represent Respondents in Daniel Robbins v. Jerry Howell, et al., Case No. 2:19-cv-02153-APG-VCF, and

 8   as such, have personal knowledge of the matters contained herein.

 9          2.      This is my sixth request for an extension to file the Response to Petitioner’s First Amended

10   Petition for Writ of Habeas Corpus (ECF No. 20), and the instant Motion is made in good faith and not

11   for the purpose of delay.

12          3.      The Response to the First Amended Petition for Writ of Habeas Corpus (ECF No. 20) is

13   currently due on February 17, 2021.

14          4.      I am unable with due diligence to timely complete the Response herein. I am still in the

15   process of finalizing the Response. I have been facing and am currently still attempting to resolve severe

16   on-going medical issues, including emergency medical treatment this past weekend. I am also still dealing

17   with the continuing impact from COVID-19 and working from home. I have been diligently striving to

18   resolve and/or work around these issues but they have significantly impacted my ability to complete the

19   Response in a timely fashion,

20          5.      In seeking this extension, I am taking into consideration additional obligations and

21   deadlines for both myself and my supervising senior colleague.

22          6.      I have spoken to counsel for Mr. Robbins, and she does not oppose this request.

23          7.      Based on the foregoing, I respectfully request an enlargement of time of 5 days, up to and

24   including February 22, 2021, to file the Response to the First Amended Petition for Writ of Habeas

25   Corpus (ECF No. 20).

26   ...

27   ...

28   ...



                                                    Page 2 of 4
        Case 2:19-cv-02153-APG-VCF Document 34 Filed 02/18/21 Page 3 of 4


 1      I declare under penalty of perjury that the foregoing is true and correct.

 2      Executed on this 17th day of February, 2021.

 3                                                     /s/ Jaimie Stilz
                                                      Jaimie Stilz (Bar No. 13772)
 4                                                    Deputy Attorney General
 5
     IT IS SO ORDERED:
 6
            February 18, 2021
     Dated:__________________
 7
                                                         ________________________
 8                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28



                                                Page 3 of 4
          Case 2:19-cv-02153-APG-VCF Document 34 Filed 02/18/21 Page 4 of 4


 1                                    CERTIFICATE OF SERVICE

 2         I hereby certify that I am an employee of the Office of the Nevada Attorney General and that on

 3   this 17th day of February, 2021, I served a copy of the foregoing UNOPPOSED MOTION FOR

 4   ENLARGEMENT OF TIME TO FILE RESPONSE TO FIRST AMENDED PETITION FOR

 5   WRIT OF HABEAS CORPUS (ECF NO. 20), by U.S. District Court CM/ECF electronic filing, to:

 6         Lisa A. Rasmussen, Esq.
           THE LAW OFFICES OF KRISTINA
 7
           WILDEVELD & ASSOCIATES
 8         550 E. Charleston Blvd., Suite A
           Las Vegas, NV 89104
 9         Lisa@VeldLaw.com

10

11                                                   /s/ C. Martinez
                                               An employee of the Office of the Attorney General
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28



                                                 Page 4 of 4
